Detailed Action

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-17 of U.S. Patent No. 11,277,676. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the patent recite a system and a method for establishing electromagnetic communication through a machine, whereas the claims of the instant application are broader version of the claim(s) of the patent as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the patent, and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive to the broader claims as recited in the instant application.



Instant Application
17/592,149
US Patent
11,277,676
1. A system of a machine, the system comprising: 

a network of a plurality of nodes distributed throughout the machine, each of the nodes operable to communicate through a plurality of electromagnetic signals; 

a radio frequency transceiver; 

a first antenna coupled to the radio frequency transceiver; 

a second antenna coupled to one or more sensor nodes of the plurality of nodes; and 

a controller coupled to the radio frequency transceiver and configured to: 

select at least one sensor node to interrogate; 

transmit one or more interrogation frequencies from the radio frequency transceiver through the first antenna to the second antenna; 

receive one or more sensor frequencies at the first antenna broadcast from the second antenna based on a frequency response of the at least one sensor node to the one or more interrogation frequencies, wherein the plurality of nodes comprises a first sensor node comprising one or more sensors and a second sensor node comprising one or more sensors, and wherein each of the one or more sensors of the first sensor node and each of the one or more sensors of the second senor node are identified by a frequency closeness to a designated reference frequency; and 
determine one or more sensed values based on the one or more sensor frequencies received at the radio frequency transceiver through the first antenna.
1. A system of a machine, the system comprising: 

a network of a plurality of nodes distributed throughout the machine, the plurality of nodes operable to communicate through a plurality of electromagnetic signals; 

a radio frequency transceiver; 

a first antenna coupled to the radio frequency transceiver; 

a second antenna coupled to one or more sensor nodes of the plurality of nodes; and 

a controller coupled to the radio frequency transceiver and configured to: 

select at least one sensor node to interrogate; 

transmit one or more interrogation frequencies from the radio frequency transceiver through the first antenna to the second antenna; 

receive one or more sensor frequencies at the first antenna broadcast from the second antenna based on a frequency response of the at least one sensor node to the one or more interrogation frequencies; and 
determine one or more sensed values based on the one or more sensor frequencies received at the radio frequency transceiver through the first antenna, wherein the plurality of nodes includes a first sensor node and a second sensor node, the first sensor node comprising one or more sensors coupled to a first mechanical resonator having a first resonant frequency and configured to respond to a first frequency of the one or more interrogation frequencies, and the second sensor node comprising one or more sensors coupled to a second mechanical resonator having a second resonant frequency different than the first resonant frequency and configured to respond to a second frequency of the one or more interrogation frequencies, and wherein at least one of the first mechanical resonator and the second mechanical resonator comprises a bulk acoustic wave device having a fixed resonating frequency, and wherein at least one of the first sensor node and the second sensor node is configured to return two or more sensed values simultaneously, and wherein each of the one or more sensors of the first sensor node and each of the one or more sensors of the second sensor node are identified by a frequency closeness to a designated reference frequency.
2. The system of claim 1, further comprising a waveguide coupled to the first antenna and the second antenna, wherein the waveguide is configured to guide electromagnetic signals transmitted between the first antenna and the second antenna.  
2. The system of claim 1, further comprising a waveguide coupled to the first antenna and the second antenna, wherein the waveguide is configured to guide electromagnetic signals transmitted between the first antenna and the second antenna.
3. The system of claim 1, wherein the first antenna and the second antenna are within an electromagnetically closed space.  
3. The system of claim 1, wherein the first antenna and the second antenna are within an electromagnetically closed space.
4. The system of claim 1, wherein the one or more sensor nodes each comprise a resonator having a different resonant frequency and configured to respond to one of the one or more interrogation frequencies.
Part of claim 1: the first sensor node comprising one or more sensors coupled to a first mechanical resonator having a first resonant frequency and configured to respond to a first frequency of the one or more interrogation frequencies, and the second sensor node comprising one or more sensors coupled to a second mechanical resonator having a second resonant frequency different than the first resonant frequency and configured to respond to a second frequency of the one or more interrogation frequencies
5. The system of claim 1, wherein a sensor of the one or more sensors of the first sensor node comprises a capacitive sensor coupled to a first resonator and configured to shift a first resonant frequency of the first resonator based on a sensed capacitance of the capacitive sensor.
4. The system of claim 1, wherein a sensor of the one or more sensors of the first sensor node comprises a capacitive sensor coupled to the first mechanical resonator and configured to shift the first resonant frequency of the first mechanical resonator based on a sensed capacitance of the capacitive sensor.
6. The system of claim 1, wherein a sensor of the one or more sensors of the first sensor node comprises a voltage sensor coupled to a first resonator and configured to shift a first resonant frequency of the first resonator based on a sensed voltage of the voltage sensor.
5. The system of claim 1, wherein a sensor of the one or more sensors of the first sensor node comprises a voltage sensor coupled to the first mechanical resonator and configured to shift the first resonant frequency of the first mechanical resonator based on a sensed voltage of the voltage sensor.
7. The system of claim 1, wherein a sensor of the one or more sensors of the first sensor node comprises a resistive sensor coupled to a first resonator and configured to change a magnitude of the first resonant frequency of the first resonator based on a sensed resistance of the resistive sensor.
6. The system of claim 1, wherein a sensor of the one or more sensors of the first sensor node comprises a resistive sensor coupled to the first mechanical resonator and configured to change a magnitude of the first resonant frequency of the first mechanical resonator based on a sensed resistance of the resistive sensor.
8. A system for a gas turbine engine, the system comprising: 

a network of a plurality of nodes distributed throughout the gas turbine engine, each of the nodes associated with at least one sensor and/or effector of the gas turbine engine and operable to communicate through a plurality of electromagnetic signals; 

a radio frequency transceiver; 

a first antenna coupled to the radio frequency transceiver; 

a second antenna coupled to one or more sensor nodes of the plurality of nodes; and 

a controller coupled to the radio frequency transceiver and configured to: 

select at least one sensor node to interrogate; 

transmit one or more interrogation frequencies from the radio frequency transceiver through the first antenna to the second antenna; 

receive one or more sensor frequencies at the first antenna broadcast from the second antenna based on a frequency response of the at least one sensor node to the one or more interrogation frequencies, wherein the plurality of nodes comprises a first sensor node comprising one or more sensors and a second sensor node comprising one or more sensors, and wherein each of the one or more sensors of the first sensor node and each of the one or more sensors of the second senor node are identified by a frequency closeness to a designated reference frequency; and 
determine one or more sensed values based on the one or more sensor frequencies received at the radio frequency transceiver through the first antenna.
7. A system for a gas turbine engine, the system comprising: 

a network of a plurality of nodes distributed throughout the gas turbine engine, the plurality of nodes associated with at least one sensor and/or effector of the gas turbine engine and operable to communicate through a plurality of electromagnetic signals; 

a radio frequency transceiver; 

a first antenna coupled to the radio frequency transceiver; 

a second antenna coupled to one or more sensor nodes of the plurality of nodes; and 

a controller coupled to the radio frequency transceiver and configured to: 

select at least one sensor node to interrogate; 

transmit one or more interrogation frequencies from the radio frequency transceiver through the first antenna to the second antenna; 

receive one or more sensor frequencies at the first antenna broadcast from the second antenna based on a frequency response of the at least one sensor node to the one or more interrogation frequencies; and 
determine one or more sensed values based on the one or more sensor frequencies received at the radio frequency transceiver through the first antenna, wherein the plurality of nodes includes a first sensor node and a second sensor node, the first sensor node comprising one or more sensors coupled to a first mechanical resonator having a first resonant frequency and configured to respond to a first frequency of the one or more interrogation frequencies, and the second sensor node comprising one or more sensors coupled to a second mechanical resonator having a second resonant frequency different than the first resonant frequency and configured to respond to a second frequency of the one or more interrogation frequencies, and wherein at least one of the first mechanical resonator and the second mechanical resonator comprises a bulk acoustic wave device having a fixed resonating frequency, and wherein at least one of the first sensor node and the second sensor node is configured to return two or more sensed values simultaneously, and wherein each of the one or more sensors of the first sensor node and each of the one or more sensors of the second sensor node are identified by a frequency closeness to a designated reference frequency.
9. The system of claim 8, wherein one or more nodes of the plurality of nodes are located at least one of a fan section, a compressor section, a combustor section and a turbine section of the gas turbine engine.  
8. The system of claim 7, wherein one or more nodes of the plurality of nodes are located at least one of a fan section, a compressor section, a combustor section and a turbine section of the gas turbine engine.
10. The system of claim 8, wherein the one or more sensor nodes each comprise a resonator having a different resonant frequency and configured to respond to one of the one or more interrogation frequencies.  
Part of claim 7: the first sensor node comprising one or more sensors coupled to a first mechanical resonator having a first resonant frequency and configured to respond to a first frequency of the one or more interrogation frequencies, and the second sensor node comprising one or more sensors coupled to a second mechanical resonator having a second resonant frequency different than the first resonant frequency and configured to respond to a second frequency of the one or more interrogation frequencies
11. The system of claim 8, wherein a sensor of the one or more sensors of the first sensor node comprises a capacitive sensor coupled to a first resonator and configured to shift a first resonant frequency of the first resonator based on a sensed capacitance of the capacitive sensor.  
9. The system of claim 7, wherein a sensor of the one or more sensors of the first sensor node comprises a capacitive sensor coupled to the first mechanical resonator and configured to shift the first resonant frequency of the first mechanical resonator based on a sensed capacitance of the capacitive sensor.
12. The system of claim 8, wherein a sensor of the one or more sensors of the first sensor node comprises a voltage sensor coupled to a first resonator and configured to shift a first resonant frequency of the first resonator based on a sensed voltage of the voltage sensor.  
10. The system of claim 7, wherein a sensor of the one or more sensors of the first sensor node comprises a voltage sensor coupled to the mechanical resonator and configured to shift the first resonant frequency of the first mechanical resonator based on a sensed voltage of the voltage sensor.
13. The system of claim 8, wherein a sensor of the one or more sensors of the first sensor node comprises a resistive sensor coupled to a first resonator and configured to change a magnitude of the first resonant frequency of the first resonator based on a sensed resistance of the resistive sensor.
11. The system of claim 7, wherein a sensor of the one or more sensors of the first sensor node comprises a resistive sensor coupled to the first mechanical resonator and configured to change a magnitude of the first resonant frequency of the first mechanical resonator based on a sensed resistance of the resistive sensor.
14. A method of establishing electromagnetic communication through a machine, the method comprising: 

configuring a network of a plurality of nodes to communicate through a plurality of electromagnetic signals, wherein the nodes are distributed throughout the machine; 

selecting, by a controller coupled to a radio frequency transceiver and a first antenna, at least one sensor node of the nodes to interrogate; 


transmitting one or more interrogation frequencies from the radio frequency transceiver through the first antenna to a second antenna coupled to the at least one sensor node; 

receiving one or more sensor frequencies at the first antenna broadcast from the second antenna based on a frequency response of the at least one sensor node to the one or more interrogation frequencies, wherein the plurality of nodes comprises a first sensor node comprising one or more sensors and a second sensor node comprising one or more sensors, and wherein each of the one or more sensors of the first sensor node and each of the one or more sensors of the second senor node are identified by a frequency closeness to a designated reference frequency; and determining, by the controller, one or more sensed values based on the one or more sensor frequencies received at the radio frequency transceiver through the first antenna.  
12. A method of establishing electromagnetic communication through a machine, the method comprising: 

configuring a network of a plurality of nodes to communicate through a plurality of electromagnetic signals, wherein the plurality of nodes is distributed throughout the machine; 

selecting, by a controller coupled to a radio frequency transceiver and a first antenna, at least one sensor node of the plurality of nodes to interrogate; 

transmitting one or more interrogation frequencies from the radio frequency transceiver through the first antenna to a second antenna coupled to the at least one sensor node; 

receiving one or more sensor frequencies at the first antenna broadcast from the second antenna based on a frequency response of the at least one sensor node to the one or more interrogation frequencies, wherein the plurality of nodes includes a first sensor node and a second sensor node, the first sensor node comprising one or more sensors coupled to a first mechanical resonator having a first resonant frequency and configured to respond to a first frequency of the one or more interrogation frequencies, and the second sensor node comprising one or more sensors coupled to a second mechanical resonator having a second resonant frequency different than the first resonant frequency and configured to respond to a second frequency of the one or more interrogation frequencies, and wherein at least one of the first mechanical resonator and the second mechanical resonator comprises a bulk acoustic wave device having a fixed resonating frequency, and wherein at least one of the first sensor node and the second sensor node is configured to return two or more sensed values simultaneously, and wherein each of the one or more sensors of the first sensor node and each of the one or more sensors of the second sensor node are identified by a frequency closeness to a designated reference frequency; and determining, by the controller, one or more sensed values based on the one or more sensor frequencies received at the radio frequency transceiver through the first antenna.
15. The method of claim 14, further comprising guiding electromagnetic signals transmitted between the first antenna and the second antenna in a waveguide.  
13. The method of claim 12, further comprising guiding electromagnetic signals transmitted between the first antenna and the second antenna in a waveguide.
16. The method of claim 14, further comprising confining electromagnetic signals transmitted between the first antenna and the second antenna within an electromagnetically closed space.  
14. The method of claim 12, further comprising confining electromagnetic signals transmitted between the first antenna and the second antenna within an electromagnetically closed space.
17. The method of claim 14, wherein the one or more sensor nodes each comprise a resonator having a different resonant frequency and configured to respond to one of the one or more interrogation frequencies.  
Part of claim 12: the first sensor node comprising one or more sensors coupled to a first mechanical resonator having a first resonant frequency and configured to respond to a first frequency of the one or more interrogation frequencies, and the second sensor node comprising one or more sensors coupled to a second mechanical resonator having a second resonant frequency different than the first resonant frequency and configured to respond to a second frequency of the one or more interrogation frequencies
18. The method of claim 14, wherein a sensor of the one or more sensors of the first sensor node comprises a capacitive sensor coupled to a first resonator, and further comprising: shifting a first resonant frequency of the first resonator based on a sensed capacitance of the capacitive sensor.  
15. The method of claim 12, wherein a sensor of the one or more sensors of the first sensor node comprises a capacitive sensor coupled to the first mechanical resonator, and further comprising: shifting the first resonant frequency of the first mechanical resonator based on a sensed capacitance of the capacitive sensor.
19. The method of claim 14, wherein a sensor of the one or more sensors of the first sensor node comprises a voltage sensor coupled to a first resonator, and further comprising: shifting a first resonant frequency of the first resonator based on a sensed voltage of the voltage sensor.  
16. The method of claim 12, wherein a sensor of the one or more sensors of the first sensor node comprises a voltage sensor coupled to the first mechanical resonator, and further comprising: shifting the first resonant frequency of the first mechanical resonator based on a sensed voltage of the voltage sensor.
20. The method of claim 14, wherein a sensor of the one or more sensors of the first sensor node comprises a resistive sensor coupled to a first resonator, and further comprising: changing a magnitude of a first resonant frequency of the first resonator based on a sensed resistance of the resistive sensor.
17. The method of claim 12, wherein a sensor of the one or more sensors of the first sensor node comprises a resistive sensor coupled to the first mechanical resonator, and further comprising: changing a magnitude of the first resonant frequency of the first mechanical resonator based on a sensed resistance of the resistive sensor.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantese et al (US-10,051,345) in view of Li et al. (US-7,570,169) and Ortega et al. (US-6,287,253).

In regards to claim 1, Mantese teaches a system of a machine, wherein the system comprises a network of a plurality of nodes distributed throughout the machine [fig. 1, col. 1 L. 51-57]. Mantese teaches that each of nodes is operable to communicate through a plurality of electromagnetic signals [col. 1 L. 51-57]. Mantese teaches that the plurality of nodes are connected to sensors/actuators and data from the sensors are sent via electromagnetic signals using an antenna to a controller and that the controller can also receive and transmit (transceiver) electromagnetic signals using an antenna [col. 3 L. 19-20 and L. 40-42, col. 7 L. 1-6, col. 10 L. 38-41, col. 11 L. 3-7]. These teachings means that the system comprises a radio frequency transceiver; a first antenna coupled to the radio frequency transceiver; a second antenna coupled to one or more sensor nodes of the plurality of nodes and a controller coupled to the radio frequency transceiver. Mantese further teaches that the plurality of nodes includes a first sensor node comprising one or more sensors and a second sensor node comprising one or more sensors [col. 5 L. 67, col. 6 L. 1-7, col. 7 L. 30-35, col. 8 L. 56-58].
Mantese does not teaches that the controller can interrogate at least one sensor.
On the other hand, Li teaches that sensor nodes can be interrogated by a device (controller) using electromagnetic signals that have the same frequency as a resonant frequency of the sensor node in order the controller can obtain sensed data [figure 6, col. 4 L. 40-53, col. 5 L. 13-30]. This teaching means that a controller can be configured to select at least one sensor node to interrogate, to transmit one or more interrogation frequencies from the radio frequency transceiver through the first antenna to the second antenna, to receive one or more sensor frequencies at the first antenna broadcast from the second antenna based on a frequency response of the at least one sensor node to the one or more interrogation frequencies, and to determine one or more sensed values based on the one or more sensor frequencies received at the radio frequency transceiver through the first antenna. Also, Li, teaches that the plurality of nodes includes a first sensor node comprising one or more sensors and a second sensor node comprising one or more sensors [fig. 6, col. 4 L. 40-53, col. 5 L. 13-30].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Li’ teachings of interrogating the sensors by the controller using the sensors resonant frequencies in the system taught by Mantese because it will permit the controller to interrogate each sensor individually instead of waiting for a sensor to send their data.
The combination does not teach that each of the one or more sensors of the first sensor node and of the second sensor node are identified by a frequency closeness to a designated reference frequency.
On the other hand, Ortega teaches that a system comprising a plurality of sensors and controller can identify each sensor based on a unique resonant frequency included in a response sent by the sensor, and that the controller can store data of each sensor separately based on the identification of the sensor [col. 14 L. 49-62, col. 16 L. 45-47]. This teaching means that the each sensor of the system is identified by a frequency closeness to a designated reference/resonant frequency.   
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Ortega’s teachings of identifying each sensor based on its unique resonant frequency in the system taught by the combination because it will permit the controller to know to which sensor belongs the data that has been received.

In regards to claim 2, the combination of Mantese, Li and Ortega, as applied in claim 1 above, further teaches that the system comprises a waveguide coupled to the first antenna and the second antenna, wherein the waveguide is configured to guide electromagnetic signals transmitted between the first antenna and the second antenna [see Mantese fig. 1 elements 62 and 78, col. 3 L. 19-23, col. 8 L. 62-64, col. 9 L. 7-11].  

In regards to claim 3, the combination of Mantese, Li and Ortega, as applied in claim 1 above, further teaches that the system can be configured to confine electromagnetic signals from the system within the waveguide and prevent external signals to penetrate the waveguide [see Mantese col. 11 L. 41-52]. This teaching means that the first antenna and the second antenna are within an electromagnetically closed space in order to confine electromagnetic signals from the system within the waveguide and prevent external signals to penetrate the waveguide.

In regards to claim 4, the combination of Mantese, Li and Ortega, as applied in claim 1 above, further teaches that the one or more sensor nodes each comprises a resonator having different resonant frequency and configured to respond to one of the one or more interrogation frequencies [see Li col. 5 L. 13-30, see Ortega col. 14 L. 49-62].

In regards to claim 5, the combination of Mantese, Li and Ortega, as applied in claim 1 above, further teaches that a sensor of the one or more sensors of the first sensor node comprises a capacitive sensor coupled to the first resonator and configured to shift a first resonant frequency of the first resonator based on a sensed capacitance of the capacitive sensor [see Li col. 3 L. 27-33, col. 4 L. 1-8, col. 5 L. 13-18, col. 6 L. 7-12]. 
In regards to claim 7, the combination of Mantese, Li and Ortega, as applied in claim 1 above, further teaches that a sensor of the one or more sensors of the first sensor node comprises a resistive sensor coupled to the first resonator and configured to shift a first resonant frequency of the first resonator based on a sensed resistance of the resistive sensor [see Li col. 3 L. 27-33, col. 4 L. 1-8, col. 5 L. 13-18, col. 6 L. 7-12]. 

In regards to claim 8, the combination of Mantese, Li and Ortega, as shown in the rejection of claim 1 above, teaches the claimed limitations applied in a machine. The combination further teaches that the machine is a gas turbine engine and that each of the plurality of nodes is associated with at least one sensor and/or effector of the gas turbine [see Mantese col. 2 L. 41-44, col. 4 L. 10-15, col. 5 L. 67, col. 6 L. 1-7].

In regards to claim 9, the combination of Mantese, Li and Ortega, as applied in claim 8 above, further teaches that one or more nodes of the plurality of nodes are located at least one of a fan section, a compressor section, a combustor section and a turbine section of the gas turbine engine [see Mantese col. 2 L. 40-44, col. 5 L. 67, col. 6 L. 1-7].  

In regards to claim 10, the combination of Mantese, Li and Ortega, as shown in the rejection of claim 4 above, teaches the claimed limitations.

In regards to claim 11, the combination of Mantese, Li and Ortega, as shown in the rejection of claim 5 above, teaches the claimed limitations.
In regards to claim 13, the combination of Mantese, Li and Ortega, as shown in the rejection of claim 7 above, teaches the claimed limitations.

In regards to claim 14, the combination of Mantese, Li and Ortega, as shown in the rejection of claim 1 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the method.

In regards to claim 15, the combination of Mantese, Li and Ortega, as shown in the rejection of claim 2 above, teaches the claimed limitations.

In regards to claim 16, the combination of Mantese, Li and Ortega, as shown in the rejection of claim 3 above, teaches the claimed limitations.

In regards to claim 17, the combination of Mantese, Li and Ortega, as shown in the rejection of claim 4 above, teaches the claimed limitations.

In regards to claim 18, the combination of Mantese, Li and Ortega, as shown in the rejection of claim 5 above, teaches the claimed limitations.

In regards to claim 20, the combination of Mantese, Li and Ortega, as shown in the rejection of claim 7 above, teaches the claimed limitations.


Claim(s) 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantese et al (US-10,051,345) in view of Li et al. (US-7,570,169) and Ortega et al. (US-6,287,253) as applied to claim(s) 1, 8 and 14 above, and further in view of Viikari (US-10,145,729).

In regards to claim 6, the combination of Mantese, Li and Ortega, further teaches that the at least one sensor node comprises a sensor coupled to a first resonator and configured to shift a resonant frequency of the mechanical resonator based a sensed parameter of the sensor [see Li col. 3 L. 27-33, col. 4L. 1-8, col. 5 L. 13-18, col. 6 L. 7-12].
The combination does not teach that the sensor is a voltage sensor.
On the other hand, Viikari teaches that the sensor coupled to a resonator can be an inductive (voltage) sensor [see Viikari col. 2 L. 41-46 and L. 54-60, col. 9 L. 32-34].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Viikari’s teachings of using a voltage sensor in the sensor of a sensor node in the system taught by the combination because a voltage sensor will permit the sensor node to sense other desired parameters.

In regards to claim 12, the combination of Mantese, Li, Ortega and Viikari, as shown in the rejection of claim 6 above, teaches the claimed limitations.

In regards to claim 19, the combination of Mantese, Li, Ortega and Viikari, as shown in the rejection of claim 6 above, teaches the claimed limitations.
Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dimas (US-9,387,33) teaches a system that can identify a device based on its unique frequency [col. 3 L. 25-32].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685